Skeed, J.,
delivered the opinion of the court.
The chancellor erred in sustaining the demurrer to the bill. The equitable title of complainant in one-half of the land in controversy was not a leviable interest at law, and was not involved in the action of ejectment. The sheriff’s deed, so far as it conveys the whole' estate, was a nullity, and the complainant could not be prejudiced by creating it as such. It would have been an anomaly in pleading to set up a mere equitable title as a defense to an action of ejectment involving only the legal title.
The injunction was properly granted on the oath in forma pauperis, and the same was improperly dissolved. The complainant will be entitled to retain his equitable interest in the land if, upon the hearing, he makes out his case.' Let the decree be reversed, the injunction reinstated, and the case remanded for answer and further proceedings.